ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 24, 1968 (217 So.2d 127) affirming the order of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 7, 1970 (230 So.2d 151), and mandate dated January 23, 1970, quashed this court’s judgment of affirmance and remanded the cause for further proceedings;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on January 17, 1969 is withdrawn, the opinion and judgment of this court filed December 14, 1968 is vacated, the said opinion and judgment of the Supreme Court .of Florida is herewith made the opinion and judgment of this court, the order of the Criminal Court appealed in this cause is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the Criminal Court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).